DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (2015/0126650) in view of Shtekler et al. (2014/0005303) and Bae et al. (2008/0125526).
Regarding claim 1, 4, 6, 7:  Georlette et al. teach a composition comprising an impact modified styrene-containing polymer, 5-30% of a bromine containing flame retardant, 5 wt% of aluminum methylmethyl phosphonate, and the anti-dripping agent PTFE [0040; Examples; Tables 1-2].  The composition of Georlette et al. is free of antimony trioxide [0015; Examples], and has a UL-94 V-1 or V-0 rating at 1.6 mm [0071; Table 2].  Georlette et al. teach a bromine content of 16 wt% [Examples], which is very close to the claimed 15.5 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Georlette et al. fail to teach the claimed phosphinate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum diethylphosphinate as taught by Stekler et al. in place of aluminum methylmethyl phosphonate in Georlette et al. as the phosphorus flame retardant.  It is a simple substation of one known element for another to obtain predictable results.  
The amount of bromine flame retardant and phosphinate overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 2 and 3:  Georlette et al. teach ABS and HIPS [Tables 1-2; Examples].
	Regarding claims 11-13: Georlette teach the claimed bromine-containing flame retardant [0022-0040; Examples].
Regarding claim 14:  Georlette et al. teach a composition 70.7 wt% of ABS, 5% to 30% of a bromine containing flame retardant, 5 wt% of aluminum methylmethyl 
Georlette et al. fail to teach the claimed phosphinate.
However, Shtekler et al. teach that aluminum diethylphosphinate can be used interchangeably with aluminum methylmethyl phosphonate as a part of an antimony trioxide free flame retardant [0044-0045].  Furthermore, Bae et al. demonstrates that the skilled artisan is aware that aluminum diethylphosphinate can be used successfully in polystyrene compositions to obtain a V-0 flame retardance [Examples].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum diethylphosphinate as taught by Stekler et al. in place of aluminum methylmethyl phosphonate in Georlette et al. as the phosphorus flame retardant.  It is a simple substation of one known element for another to obtain predictable results.  
The amount of bromine flame retardant overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 20:  Georlette et al. teach a molded article [Examples].

s 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (2015/0126650), Bae et al. (2008/0125526), and Shtekler et al. (2014/0005303) as applied to claim 1 above further in view of Zheng et al. (2015/0218347).
Regarding claims 8-9:  Georlette et al. teach adding from 0.01 to 5 wt% of other ingredients that enhance the properties of the resin composition [0051].
Georlette et al. fail to teach a metal hypophosphite salt.
However, Zheng et al. teach that adding from 0.1 to 20 wt% of calcium hypophosphite or aluminum hypophosphite [0017-0018, 0034] improves the flame retardance of an ABS or HIPS composition [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 5 wt% of calcium or aluminum hypophosphite as taught by Zheng et al. to the composition of Georlette et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.    
Regarding claim 10:  Georlette et al. teach from 5-30% of a bromine containing flame retardant [0040], which provides an overlapping bromine concentration.  As described above, the amount of aluminum diethylphosphinate is 5 wt%, and the amount of aluminum or calcium hypophoshite is from 0.01 to 5 wt%.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (2015/0126650), Bae et al. (2008/0125526), and Shtekler et al. (2014/0005303) as applied to claim 1 above further in view of Bar-Yaakov et al. (2013/0102703).  
Regarding claim 15 and 16:  Georlette et al. teach a composition 70.7 wt% of ABS, 5 to 30% of a bromine containing flame retardant, 5 wt% of aluminum methylmethyl phosphonate, and 0.1-0.2 wt% of the anti-dripping agent PTFE [0040; Examples; Tables 1-2].  
Georlette et al. fail to teach the claimed phosphinate.
However, Shtekler et al. teach that aluminum diethylphosphinate can be used interchangeably with aluminum methylmethyl phosphonate as a part of an antimony trioxide free flame retardant [0044-0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum diethylphosphinate as taught by Stekler et al. in place of aluminum methylmethyl phosphonate in Georlette et al. as the phosphorus flame retardant.  It is a simple substation of one known element for another to obtain predictable results.  
The amount of bromine flame retardant overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Georlette et al. fail to teach the claimed bromine-containing flame retardant.
	However, Bar-Yaakov et al. teach the claimed bromine-containing flame retardant [0024, 0027] as a flame retardant for high impact polystyrene compositions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bromine-containing flame retardant of Bar-Yaakov et al. as the bromine-containing flame retardant in Georlette et al.  It is a simple substitution of one known element for another to obtain predictable results.   

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (2015/0126650), Bae et al. (2008/0125526), and Shtekler et al. (2014/0005303) as applied to claim 1 above further in view of Otsuki (2001/0049407) and Zheng et al. (2015/0218347).
Georlette et al. teach a composition comprising 70.7 wt% ABS, 5-30% of a bromine containing flame retardant that is tris(2,4,6-tribomophenoxy)-s-triazine, 5 wt% of aluminum methylmethyl phosphonate, and 0.2 wt% of the anti-dripping agent PTFE [0026, 0040; Examples; Tables 1-2].
Georlette et al. fail to teach the claimed phosphinate.
However, Shtekler et al. teach that aluminum diethylphosphinate can be used interchangeably with aluminum methylmethyl phosphonate as a part of an antimony trioxide free flame retardant [0044-0045].

Georlette et al. fail to teach an aryl phosphate ester and/or a charring agent.
However, Otsuki teach adding 3 parts by weight of an aryl phosphate of hydroquinone [0028-0037] to improve the flame retardance of an ABS composition.  Otsuki also teaches adding 3 parts by weight of a phenol novolak resin [0038] as a charring agent [0035, 0052] to improve the flame retardancy of an ABS resin composition.
It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to add 3 parts by weight of an aryl phosphate of hydroquinone and 3 parts by weight of a phenol novolak resin as taught by Otsuki to the ABS composition of Georlette et al. to improve the flame retardancy of the composition.  
Georlette et al. fail to teach a metal hypophosphite salt.
However, Zheng et al. teach that adding from 0.1 to 20 wt% of calcium hypophosphite or aluminum hypophosphite [0017-0018, 0034] improves the flame retardance of an ABS composition [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 5 wt% of calcium or aluminum hypophosphite as taught by Zheng et al. to the composition of Georlette et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.    

The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Terminal Disclaimer
The terminal disclaimer filed on 9/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/497790 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged unexpected results of low bromine concentration in impact modified polystyrene compositions that are antimony free and achieve a UL-94 V-1 or V-0 rating.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Georlette et al.  The amount of bromine in the inventive examples of 
3)  The skilled artisan has demonstrated that a V-0 flame retardance can be obtained in polystyrene compositions using only phosphorous based flame retardants.  See the examples of Bae et al. (2008/0125526).  
The Applicant has made the argument that there is no suggestion in Shtekler et al. for a composition comprising an impact modified styrene polymer.  This is not persuasive because Georlette et al. already teach a phosphorous based flame retardant for use in an antimony trioxide free flame retardant composition.  Shtekler et al. is merely being used to demonstrate that the skilled artisan would consider aluminum diethylphosphinate to be able to be used interchangeably with aluminum methylmethyl phosphonate in Georlette et al.  Furthermore, Bae et al. (2008/0125526) demonstrates that the skilled artisan is aware that aluminum diethylphosphinate can be used successfully in polystyrene compositions to obtain a V-0 flame retardance [Examples].  
The Applicant has made the argument that Shtekler uses a low amount of DEPAL.  This is not persuasive because Georlette et al. already teach the amount.  Shtekler is merely being used for the DEPAL substitution.  Furthermore, Bae et al. teach using up to about 25 parts by weight of DEPAL in a polystyrene composition [0037].
The Applicant has made the argument that there is no motivation to replace the melamine cyanurate in the compositions of Zheng et al. with the bromine-containing flame retardant as presently claim.  That was never the position of the Office.  The Applicant has reversed the rejection as presented.  Zheng et al. is being used to add 
The Applicant has alleged that there is no expectation of success in obtaining the claimed flame retardance with the combination of Bar-Yaakov et al.  This is not persuasive because Georlette et al. already teach the claimed flame retardance in their examples and use only 0.5 wt% more bromine.
The Applicant has alleged that Otsuki teaches away from using an aromatic phosphate compound in the claimed amount.  The Applicant has included Exhibit A to show the weight percents of the components in the examples of Otsuki.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Applicant's amendment, and submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763